
	

113 HR 1499 IH: Disaster-Affected Homeowners Notification Act of 2013
U.S. House of Representatives
2013-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1499
		IN THE HOUSE OF REPRESENTATIVES
		
			April 11, 2013
			Mr. Jeffries (for
			 himself, Mr. Grimm, and
			 Mr. Crowley) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To ensure that homeowners who have mortgages insured by
		  the FHA, or owned or guaranteed by Fannie Mae or Freddie Mac, and whose homes
		  are located in major disaster areas are notified of any forbearance relief in
		  connection with such disaster that is offered or recommended by the FHA, the
		  Federal Housing Finance Agency, the Federal National Mortgage Association, or
		  the Federal Home Loan Mortgage Corporation, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Disaster-Affected Homeowners
			 Notification Act of 2013.
		2.Requirement to
			 notify affected homeowners of mortgage relief
			(a)RequirementIf, in connection with any major disaster
			 declared pursuant to section 401 of the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5170), the Secretary of Housing and Urban
			 Development, the Director of the Federal Housing Finance Agency, the Federal
			 National Mortgage Association, or the Federal Home Loan Mortgage Corporation
			 makes available forbearance relief with respect to any covered mortgage, or any
			 such agency head or enterprise issues any notice or guidelines to mortgagees or
			 servicers recommending or requiring such relief, the applicable agency head
			 shall—
				(1)provide, to each mortgagor under a covered
			 mortgage, direct notification in accordance with subsection (b) of such relief
			 made available, required, or recommended; and
				(2)provide, for areas subject to such disaster
			 declaration, community-wide notification in accordance with the guidelines
			 issued under subsection (c) of such relief made available, required, or
			 recommended.
				(b)Direct
			 notificationDirect notification in accordance with this
			 subsection is notification to the mortgagor under a covered mortgage—
				(1)(A)made by a telephone call
			 to the mortgagor or by mail to the residence subject to the mortgage;
			 and
					(B)by such other method of direct contact
			 as may be provided in the guidelines issued pursuant to subsection (e);
			 and
					(2)that clearly
			 informs the mortgagor—
					(A)that the mortgage
			 is a covered mortgage;
					(B)of the forbearance
			 relief made available, required, or recommended;
					(C)of any moratorium
			 on foreclosure with respect to covered mortgages; and
					(D)of how to obtain
			 more information regarding such relief.
					(c)Community-Wide
			 notification and awareness measuresThe applicable agency heads shall, pursuant
			 to subsection (e), issue guidelines regarding measures designed to provide
			 notice and awareness of any forbearance relief made available, required, or
			 recommended in connection with a major disaster throughout the areas subject to
			 such disaster declaration. Such guidelines may include requirements regarding
			 the types of notification measures, such as town hall meetings, public service
			 announcements, public advertisements and the types of media used to convey such
			 advertisements, and flyers and other community notices.
			(d)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
				(1)Applicable
			 agency headThe term applicable agency head
			 means—
					(A)the Secretary,
			 with respect to a covered mortgage described in paragraph (2)(B)(i); and
					(B)the Director, with respect to a covered
			 mortgage described in paragraph (2)(B)(ii).
					(2)Covered
			 mortgageThe term
			 covered mortgage means, with respect to any major disaster
			 declared pursuant to section 401 of the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5170), a mortgage—
					(A)that is secured by
			 a one- to four-family dwelling that—
						(i)is
			 the principal residence of the mortgagor; and
						(ii)is
			 located within an area for which such major disaster was declared; and
						(B)that is—
						(i)insured under
			 title II of the National Housing Act (12 U.S.C. 1707 et seq.); or
						(ii)owned or guaranteed by the Federal National
			 Mortgage Association or the Federal Home Loan Mortgage Corporation.
						Any
			 delinquency or default under a mortgage shall not affect the status of such
			 mortgage as a covered mortgage.(3)DirectorThe
			 term Director means the Director of the Federal Housing Finance
			 Agency.
				(4)Forbearance
			 reliefThe term
			 forbearance relief means, with respect to a mortgage, any
			 suspension or reduction of payments due under the mortgage, in any form and to
			 any extent.
				(5)MortgageeThe
			 term mortgagee means, with respect to a covered mortgage, the
			 original lender under the mortgage and any affiliates, agents, subsidiaries,
			 successors, or assignees of such lender, any subsequent purchaser, trustee, or
			 transferee of the mortgage or credit instrument issued by such lender.
				(6)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
				(e)GuidelinesNot later than the expiration of the 30-day
			 period beginning on the date of the enactment of this Act, the Secretary and
			 the Director shall jointly issue guidelines to carry out this section.
			(f)ApplicabilityThis Act shall apply with respect to any
			 major disaster declared pursuant to section 401 of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act in connection with Hurricane Sandy
			 and any major disaster declared thereafter.
			
